         Case 3:21-cv-00035-HDM-WGC Document 5 Filed 06/15/21 Page 1 of 2




1

2

3                        UNITED STATES DISTRICT COURT
4                             DISTRICT OF NEVADA
5    JOHN L. JACKSON,                        Case No. 3:21-cv-00035-HDM-WGC
6                          Petitioner,
          v.                                                ORDER
7
     THE STATE OF NEVADA, et al.,
8
                          Respondents.
9

10        This habeas matter is before the Court on Petitioner John L.
11   Jackson’s failure to comply with the Court’s Order (ECF No. 4) or
12   the Local Rules of Practice.
13        Petitioner   submitted   an   Application    to    Proceed   In   Forma
14   Pauperis (ECF No. 1), Motion to Correct Illegal Sentence (ECF No.
15   1-2), and Motion for Appointment of Counsel (ECF No. 1-3). On
16   January 25, 2021, the Court denied Petitioner’s Application to
17   Proceed In Forma Pauperis finding he did not qualify for a fee
18   waiver. A $5.00 filing fee is required to initiate a habeas action
19   in federal district court. 28 U.S.C. § 1914(a); Judicial Conference
20   Schedule of Fees. The Court instructed Petitioner to pay the $5
21   filing fee no later than March 8, 2021.
22        In addition, the Court also instructed Petitioner to amend
23   his pleading. Petitioner filed a motion to correct illegal sentence
24   and the Court informed Petitioner that the only proper basis for
25   his claims is 28 U.S.C. § 2254 because he is in custody pursuant
26   to a state court judgment of conviction. See White v. Lambert, 370
27

28

                                         1
         Case 3:21-cv-00035-HDM-WGC Document 5 Filed 06/15/21 Page 2 of 2




1    F.3d 1002, 1005–07 (9th Cir. 2004), overruled on other grounds by

2    Hayward v. Marshall, 603 F.3d 546, 555 (9th Cir. 2010) (en banc).

3    Further,    Petitioner     did   not       name   the   correct   respondent.

4    Accordingly, the Court instructed to file an amended petition on

5    the court’s approved form no later than March 8, 2021. See LSR 3-

6    1; Habeas Rule 2(d).

7         Petitioner was warned that a failure to comply by (a) paying

8    the filing fee, and (b) amending his petition would result in

9    dismissal of this action without prejudice and without further

10   advance    notice.   The   deadline    expired      three   months   ago   and

11   Petitioner has not paid the $5 filing fee, requested an extension

12   of time, or taken any other action to prosecute this case.

13        IT IS THEREFORE ORDERED:

14        1. Petitioner John L. Jackson’s Petition for Writ of Habeas

15             Corpus filed in the form of a Motion to Correct Illegal

16             Sentence (ECF No.1-2) is dismissed without prejudice based

17             on his failure to comply with the Court’s order (ECF No.

18             4) or the Local Rules of Practice

19        2. The Clerk of Court is instructed to enter final judgment

20             and close this case.

21        DATED: this
                 this 15th
                      _ dayday
                            of of
                               June 2021.
                                  June, 2021.
22

23
                                                 HOWARD D. MCKIBBEN
24                                               UNITED STATES DISTRICT JUDGE
25

26

27

28

                                            2
